Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is responsive to Amendment filed 12/23/2020.
Claims 1-20 are pending in this application.  Claims 11, 9 and 15 are independent claims.   In Amendment, claims 1-20 are amended.  This Office Action is made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (U.S. 2017/0235537 A1).

Re claim 2, Liu et al. disclose in Figures 1-14 the circuitry is further configured to: store the one or more data files in a specific storage area for a particular project, the specific storage area being associated with the conducted event identifier (e.g. Figure 1 and paragraphs [0132 and 0177]). 
Re claim 3, Liu et al. disclose in Figures 1-14 the circuitry is further configured to: transmit, as a part of the conducted event identifier request, a scheduled event identifier of the particular event; receive, from the server, one or more data files that are previously associated with the scheduled event identifier of the particular event, in response to the conducted event identifier request (e.g. paragraphs [0065 and 0095]); and store the one or more data files that are received from the server in the specific storage area, wherein the one or more data files that are used during the event include at least one of the one or more data file received from the server 
Re claim 4, Liu et al. disclose in Figures 1-14 the circuitry is further configured to delete any one of the one or more data files that has been uploaded to the server, in response to a notification received from the server (e.g. paragraphs [0177, 0198, and 0273]). 
Re claim 5, Liu et al. disclose in Figures 1-14 the circuitry is further configured to: control a display to display a graphical image for displaying an image of a data file (e.g. Figures 2 and 5), and in response to selection of the graphical image for displaying an image of a data file, control the display to display the image based on any one of the one or more data files stored in the specific storage area (e.g. paragraph [0004, 0012 and 0018]). 
Re claim 6, Liu et al. disclose in Figures 1-14 in response to the end instruction to end the event, the circuitry is configured to control a display to display a screen that allows the user to select whether to transmit the one or more data files that are used during the event to the server, and the circuitry transmits the one or more data files to the server, based on a determination that the user selects to transmit the one or more data files is received (e.g. paragraphs [0126-0127 and 0167-0170]). 
Re claim 7, Liu et al. disclose in Figures 1-14 the circuitry is further configured to receive a selection of the particular project that relates to the particular event, the conducted event identifier request further includes a project identifier identifying the particular project, and the conducted event identifier of the particular event being associated with the project identifier of the particular project and the scheduled event identifier of the particular event (e.g. Figures 4 and 6-8). 

Re claim 9, Liu et al. disclose in Figures 1-14 a system comprising: the communication terminal of claim 1; and the server, wherein the server comprising: a first sub-server configured to manage information on one or more scheduled events, the information including information on one more data files that have been registered for each scheduled event (e.g. Figure 1 and paragraphs [0154 and  0180]); and a second sub-server configured to manage information on one or more conducted events that each have been started, and in response to the second server receiving the conducted event identifier request from the communication terminal, the second sub-server generates the conducted event identifier (e.g. paragraphs [0064-0065]), and associates the one or more data files that are previously registered to the first server for the particular event identifier with the scheduled event identifier, with the conducted event identifier that is generated (e.g. paragraphs [0083, 0095 and 0100]). 
Re claim 10, Liu et al. disclose in Figures 1-14 the second sub-server is further configured to store, in a content management database, information on any content generated during the particular event, in association with the conducted event identifier, and in response to the one or more data files being uploaded to the first sub-server, the second sub-server stores information indicating that one or more data files are uploaded in the content management database (e.g. paragraphs [0062, 0064-0066, and 0069]).
Re claim 11, Liu et al. disclose in Figures 1-14 in response to the end instruction to end the event, the second sub-server transmits information on any content generated during the particular event, to the first server (e.g. Figure 1). 

Re claim 13, it is a method claim having similar limitations as cited in claim 1.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 14, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 15, it is a medium claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 16, it is a medium claim having similar limitations as cited in claim 2.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 17, it is a medium claim having similar limitations as cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3.
Re claim 18, it is a medium claim having similar limitations as cited in claim 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 19, it is a method claim having similar limitations as cited in claim 3.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 3.
Re claim 20, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 4.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
The applicant argues in pages 9-11 for claim 1 that Liu fails to teach (1) in response to reception of a start instruction to start a particular event, transmit to the server a conducted event identifier request and (2) in response to reception of an end the particular event, transmit to the server one or more data files used during the particular event and the conducted even identifier”.
The examiner respectfully submits that Liu does provide reasonable teaching of these limitations as (1) Liu teaches the user localized workspace and collaboration among user workspace via a centralized servers Figure 1 and abstract.  In particular, Liu discloses in paragraph [0177] and Figure 13 that the server initially shows a list of identifiers to the user that would enable to make the selection of which spatial event map/identifiers that the user wants to work on.  The start instruction is the instruction that the user making the selection of identifiers in order to start a particular event corresponding to that identifier.  This selected identifier must be sent back to the server in order for the server to know which project/map need to send back to the user’s workspace to work on; and (2) Liu also teach in paragraphs [00197-00199] the all the modified data (one or more data files) is used/modified in the workspace by the users will be saved/stored at the sever in order to collaborate with other users including the modification when exiting the session. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443